PER CURIAM.
In order to effect the provision of Chapter 906.07, Section (1) of the Florida Statutes, F.S.A., an act providing for a state grand jury system is necessary to promulgate certain temporary rules with respect to the duties of the Chief Judge of each judicial circuit as applied to submission of jury lists on or before the fifteenth day of August, 1973 to the Office of the State Courts Administrator.
It is so ordered-.
CARLTON, C. J., and ROBERTS, ERVIN, ADKINS, BOYD, McCAIN and DEKLE, JJ., concur.
TRANSITION RULE IS. COMPILATION OF STATE GRAND JURY LISTS.
The Chief Judge of each judicial circuit shall cause to be compiled a list of those persons whose names have been drawn and certified for jury duty in each of the several counties within his circuit. Such lists shall be taken from the male and female population over the age of eighteen years and having the other constitutional and statutory qualifications for jury duty in this state as of the fifteenth day of July, 1973, and not later than the last day of the first week of December of each year thereafter. From the lists so compiled, the Chief Judge shall select by lot and at random, a list of prospective grand jurors from each county whose number shall be determined on the basis of three such jurors for each 3,000 residents or a fraction thereof in each county. The lists from which such names are drawn may be but are not required to be the same lists from which petit and grand juries are drawn in each county and circuit. After compilation, the statewide grand jury lists shall be submitted to the Office of the State Courts Administrator not later than the fifteenth day of August, 1973 or the fifteenth day of February of each year thereafter.
The population of each county shall be in accordance with the United States Decennial Census of 1970 as set forth on pages 1303 and 1304 of Volume III of the Florida Statutes.